DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianping (CN 205376363).
	With respect to claim 1, Jianping teaches a mechanical keypad comprising: a key cap (push shaft 10) comprising a key post (guide bar 30) extending from a bottom surface thereof, wherein the key post is integrally formed with the key cap; a structural element (key pad 20) comprising a passage configured to receive the key post therethrough; and a key securing device (card holder 41) that securely receives, through the passage, the key post in a recess or opening formed therein, and comprising a key switch interface (capacitor 42) configured to interact with a key switch on a lower surface thereof; wherein the key securing device is mechanically unstable with respect to the key switch when not properly engaged with the key 
	With respect to claim 2, Jianping teaches a spring (81) between the structural element and the key cap, such that when the key cap is depressed, the spring compresses, causing the key securing device to travel a shorter distance than a distance travelled by the key cap. (Figs. 1-3)
	With respect to claim 4, Jianping teaches the key post is mechanically secured in the key securing device. (Figs. 1-3)
	With respect to claim 5, Jianping teaches a plurality of key posts. (Abstract)
	With respect to claim 7, Jianping teaches a key switch (circuit board 60) for interacting with the key switch interface; wherein depressing the key cap causes the key switch interface to actuate the key switch. (Figs. 1-3)
	With respect to claim 8, Jianping teaches the key securing device is mechanically unstable with respect to the key switch when the key post is not received in the recess or opening therein. (Figs. 1-3)
	With respect to claim 10, Jianping teaches the key switch interface protrudes from a lower surface of the key securing device. (Figs. 1-3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianping in view of He et al. (US 2012/0097513, hereafter He)
	With respect to claim 6, Jianping teaches all that is claimed, as in the above rejection, except for a web between the key cap and the structural element that prevents ingress of debris and foreign matter into the structural element.
	He teaches a keypad having a web between the key cap and the structural element that prevents ingress of debris and foreign matter into the structural element.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Jianping to include a web, as taught by He, in order to protect the interior of the keypad from interference from foreign matter.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianping.
With respect to claim 3, Jianping teaches all that is claimed, as in the above rejection, except for explicitly teaching wherein the key securing device is configured to be damaged when the key post is removed from the recess or opening. However, it is clear that if the key 
With respect to claim 9, Jianping teaches all that is claimed, as in the above rejection, except for explicitly teaching a lower surface of the key securing device comprises a convex portion. However, this would have been merely a simple change of shape, providing additional structure for interaction between the key securing device and the key structure.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianping in view of Wolf et al. (US 5,668,358, hereafter Wolf)
	With respect to claim 11, Jianping teaches a mechanical keypad comprising: a key cap (push shaft 10) having a key post (guide bar 30) extending from a bottom surface thereof, wherein the key post is integrally formed with the key cap; a structural element (key pad 20) comprising a plurality of passages formed therethrough; a key securing device (card holder 41) that securely receives the key post on an opposite side of the structural element from the key cap in a key post-receiving structure formed therein, the key securing device comprising a key switch interface (capacitor 42) on a lower surface thereof; and a key switch layer (circuit board 60) comprising a key switch that interacts with the key switch interface and registering a key press; wherein the key securing device is mechanically unstable with respect to the key switch when not properly engaged with the plurality of key posts; wherein the key cap and the key securing device move substantially in unison when the key posts are securely received in the key securing device; and wherein depressing the key cap causes the key switch interface that securely receives the key posts for the key cap to actuate the key switch. (Figs. 1-3)

	Wolf teaches a key cap (16) having a plurality of key posts (22, 24). (col. 5, lines 1-20, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Jianping to include a key cap having a plurality of key posts, as taught by Wolf, in order to provide a key cap having a larger surface area while maintaining some stability when the key cap is pressed.
With respect to claim 12, although Jianping, as modified by Wolf, does not explicitly teach the key securing device is configured to be damaged when the key post is removed, it is clear that if the key post was removed without proper preparation it would be damaged. Furthermore, it would be a simple modification to arrange the structure in such a way that it would be damaged upon removal. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was filed to configure the key securing device to be damaged when the key post is removed in order to provide visual evidence of tampering with the structure.
	With respect to claims 13-14, Jianping, as modified by Wolf, teaches the key post receiving structure comprises a recess or an opening. (Jianping, Figs. 1-3)
	With respect to claim 15, although Jianping, as modified by Wolf, does not explicitly teach the key switch is centered between the plurality of key posts, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to center the key switch as claimed in order to provide a distinct pressure to the key switch no matter which portion of the key cap is pressed.
	With respect to claim 16, although Jianping, as modified by Wolf, does not explicitly teach the mechanical keypad is positioned in a housing, and further comprising an alarm switch comprising a security element associated therewith, the security element positioned between 
With respect to claim 17, although Jianping, as modified by Wolf, does not explicitly teach a bottom surface of the key securing device comprises a convex portion, this would have been merely a simple change of shape, providing additional structure for interaction between the key securing device and the key structure.
With respect to claim 18, Jianping, as modified by Wolf, teaches the key switch interface protrudes from the key securing device. (Jianping, Figs. 1-3)
With respect to claim 19, Jianping, as modified by Wolf, teaches the structural element comprises a recess formed on a lower surface thereof, wherein the recess is provided for the key securing device. (Jianping, Figs. 1-3)
With respect to claim 20, Jianping, as modified by Wolf, teaches a spring between the structural element and the key cap such that when the key cap is depressed, the spring compresses before the key securing device moves. (Jianping, Figs. 1-3)

Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Jianping does not teach that the key cap and the key post are “integrally formed”, the examiner is not persuaded because applicant has applied a narrow interpretation of this limitation. Applicant’s disclosure does not explicitly use the term integrally formed, or define what is meant by these terms. Accordingly, because the key cap (push shaft 10) and key post (guide bar 30) are connected, they are considered to be integrated, satisfying the language of the claim.
In response to applicant’s argument that, because the key securing device of Jianping (card holder 41) has a bottom that is flat, it is not mechanically unstable with regard to circuit when not properly engaged with the key post”. Applicant appears to have defined this as only applying when the flat surfaces of the structures are in contact, however there are numerous other ways in which the elements can be “not properly engaged” in which the difference in geometries is not the only thing making the key securing device mechanically unstable. If applicant intends to claim a particular feature of the geometry of the structure, it is suggested that this be positively claimed.
In response to applicant’s argument with respect to claim 3, that there is no suggestion in Jianping to modify the structure such that the key securing device is configured to be damaged when the key post is removed from the recess or opening, the examiner is not persuaded. As discussed in the above rejection, although it is not explicitly discussed by Jianping, it is clear from the disclosure that if the key post was removed without proper preparation it would, necessarily, be damaged. Therefore, applicant’s claim limitation is considered to be sufficiently rendered obvious by the teachings of Jianping. 
	In response to applicant’s arguments with respect to claim 9, that the structural modification to include a convex shape would not provide additional structure for interaction, but rather the opposite, is again based upon a limited interpretation of the claimed structure. Even if, as applicant describes, the modification would reduce the amount of contact, this is only true if the modification occurs without any other changes. In fact, one having ordinary skill in the art would be readily able to make simple structural modifications throughout the claimed structure to accommodate the minor change of shape, each of the modifications having predictable results.
In response to applicant's argument with respect to claim 11, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the structural advantages of using a plurality of posts, as taught by Wolf, are a matter of basic physics and would have been well within the knowledge within the level of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853